DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/30/2021 have been fully considered but they are not persuasive.
Applicant’s arguments are directed towards the Murata reference which is a secondary reference for the interval range between the microstrip antennas and the parasitic elements. Specifically, on Page 2 of the Arguments/Remarks (Page 6 of the Arguments/Remarks), Applicant alleges that Murata’s “effects and issue to be resolved” by the adjustment of the interval between the microstrip antennas and the parasitic elements is different from that of the present invention, however the ‘effects and issue to be resolved’ by the instant invention’s interval between the microstrip antennas and the parasitic elements is not specifically claimed insomuch as they have to be the same. Applicant cites various portions of Murata and summarizes at the bottom of Page 3 of the Arguments/Remarks, that the data points as shown in FIGS. 5-6 of Murata are proportional for the interval/space S from 0 to 2 wavelengths, while not so when exceeding 2 wavelengths. Applicant then, on Page 3-5, cites reasons for interval adjustment in the instant invention, however these reasons are misconstrued and misunderstood. On Page 4 of the Arguments/Remarks, Applicant annotates FIG. 2 of the instant invention with an interval d2 which Applicant believes to be relevant for the 
The argument on Page 5 of the Arguments/Remarks is that “[a]lthough both Murata and the present invention adjust the interval distance, the motivation and effects of Murata and the present invention are completely different.” The Examiner asserts that the reason for modification of Schulte with Murata for adjustments in the interval between the radiating element and the parasitic element need not be the same or even relevant to the reasons for the instant invention (although the Examiner asserts that the reasons for adjusting the interval itself is still similar, i.e., to influence the beamwidth of the antenna). Rather, the issue is whether one would be motivated to reach any one of the intervals as claimed, for which a teaching and motivation has been provided in the prior art rejection. Further, on Page 5 of the Arguments/Remarks, the Applicant remarks that the interval range by Murata is greater than the interval range for the instant invention, and thus the technical measures are different. Specifically, Applicant argues that the modification of Murata to Schulte should somehow apply to the operating parameters of the instant invention (e.g., “[i]f it is calculated with the middle value in the range of 77-81 GHz disclosed by the present invention”), however the Examiner submits the modification of Schulte’s antenna is relevant for the prior art rejection 
Finally, the Applicant argues on Page 6-8 of the Arguments/Remarks, Applicant argues the microstrip antennas of Murata are not connected in a strip arrangement on the substrate. However Murata is not relied upon for the microstrip lines being arranged on the upper surface of the first substrate because Schulte’s microstrip antenna layer clearly includes microstrip lines, and the Examiner submits that whether the microstrip lines connection is on the upper surface of the first substrate, the bottom surface, or in the middle, has little effect on the overall properties of the antenna of Murata for which is relied upon for the rejection. Applicant’s explanation that the modification to Murata of moving the feed lines affecting parasitic members is irrelevant for purposes of the prior art rejection provided because Murata is not being modified. Furthermore, the Examiner notes that reliance upon the switching feature of switching between the parasitic elements and the ground electrode of Murata is not utilized in the prior art rejection nor is it’s feature relevant for the prior art rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 recites the limitation "the feed line layer". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170346192 A1 (hereinafter “Schulte”) in view of US 10476149 B1 (hereinafter “Ueda”), US 8643562 B2 (hereinafter “Chang”), and US 7773035 B2 (hereinafter “Murata”), of previous record.
Claim 1: Schulte teaches a wide beam antenna structure (antenna of FIG. 1; e.g., see FIG. 3, Para. 21), comprising: a substrate provided with an upper surface and a lower surface (a substrate with an upper and lower surface is inherent for a microstrip patch antenna, e.g., see Para. 6, because microstrip technology requires a substrate between a radiator and ground); a microstrip antenna layer (layer upon which 1, 2 formed in FIG. 1, see Para. 6) disposed on the upper surface of the substrate and 
Schulte does not teach a first substrate provided with an upper surface and a lower surface; a second substrate disposed on the lower surface of the first substrate and provided with an upper surface and a lower surface and a grounding layer disposed on the upper surface of the second substrate and positioned between the first substrate and the second substrate; and a feed line layer disposed on the lower surface of the second substrate. Schulte does not explicitly teach the interval ranging from 2 mm to 2.5 mm.
However Ueda teaches a wide beam antenna structure, comprising: a substrate (10, e.g., see FIGS. 1, 2A-2B, 7) provided with an upper surface and a lower surface; a microstrip antenna layer (layer of 11/L4) disposed on the upper surface of the substrate and including a plurality of microstrip antennas (e.g., plurality of microstrip antennas 11 shown in FIG. 1) connected to a plurality of microstrip lines (13, e.g., see Col. 5, Lns. 30-34); a plurality of parasitic elements (12, e.g., see FIG. 1, 7) disposed symmetrically on two sides of the microstrip antennas with an interval between each parasitic element and the corresponding microstrip antenna (as shown), a grounding layer (23/L3) 
Chang teaches a plurality of microstrip antennas (104 in FIGS. 1a-1b) on an upper surface of a first substrate (102) and a grounding layer (106) on the upper surface of a second substrate (108) and a feed line layer (112) on the lower surface of the second substrate.
Further, relevant for the interval range, Schulte teaches the antenna is utilized for a frequency range between 1MHz and 200 GHz, and preferably in the frequency range between 70 and 80 GHz (e.g., see Para. 12). 
Murata teaches a wide beam antenna structure, comprising: a first substrate (e.g., 100 in FIGS. 1-2, see FIGS. 22, 24-25, 39, 48-50, 57-61) provided with an upper surface and a lower surface (as shown); a microstrip antenna layer (e.g., 102 elements forming a layer) disposed on the upper surface of the first substrate (as shown) and including a plurality of microstrip antennas (102) connected in a strip shape arrangement (e.g., as shown in FIGS. 39, 48-50, 57-61); a plurality of parasitic elements (104, 106, 130, 132, 204, 430, 438, 450, and similar parasitic elements shown in Figures), disposed symmetrically on two sides of the microstrip antennas with an interval between each parasitic element and the corresponding microstrip antenna (as shown); a grounding layer (116, 470 and similar ground electrodes in Figures) disposed on the first substrate below the microstrip antenna layer; and a feed line layer (e.g. see power source 114, feed line layer 460 in FIGS. 48-50) and disposed on the lower surface of the first substrate. Murata teaches that the interelement spacing S (e.g., as shown in FIG. 1), is within the ranges from 0 to 2 wavelengths and is a result-effective 
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to utilize the commonly used feeding/grounding layer arrangement as taught by Ueda wherein the microstrip antenna layer of Schulte including the plurality of microstrip antennas and microstrip lines is positioned above a feed layer and a grounding layer therebetween in a dielectric substrate, e.g., a stripline feeding arrangement, in order provide a feeding method which provides superior noise and interference rejection from spurious signals and which increases isolation of the feeding signal and the antenna gain. 
Before the effective filing date of the instant invention, it would have been further obvious to a skilled artisan to implement a second substrate disposed on the lower surface of the first substrate and provided with an upper surface and a lower surface, the grounding layer disposed on the upper surface of the second substrate and positioned between the first substrate and the second substrate, the feed line layer on disposed on the lower surface of the second substrate as taught by Chang in order to form a multilayer antenna array having substrates which can vary the influence of antenna radiation, gain and pattern, such as different dielectric constants in the first and second substrate to improve design flexibility and/or reduce mismatches between the antenna microstrip layer, the grounding layer and the feeding layer or to reduce complexity and cost of embedded different layers within the substrates.
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to optimize the interval between each parasitic element and the 
Claim 4-5: Schulte does not explicitly teach wherein a width of each of the plurality of parasitic elements ranges from 0.2 to 0.6 mm or the length of the parasitic element ranges from 0.7 to 1.2 mm.
However Ueda teaches wherein a width of the parasitic elements is in the range of 0.7 mm and the length is in the range of 1.18 mm (e.g., see Col. 8, Lns. 1-11); Ueda teaches further variances of the length and width in order to vary the frequency and bandwidth of the antenna (e.g., see Col. 5, Lns. 63-66; Col. 7, Lns. 20-23, 29-31, 44-46) thus establishing the length and width of the parasitic elements as a result-effective variable for a desired bandwidth of the antenna.
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to optimize and vary the width and length of the parasitic element of Schulte within a range of 0.2 to 0.6 mm width and 0.7 to 1.2 mm length through routine experimentation in order to vary the frequency and bandwidth of the antenna as taught by Ueda.

2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulte in view of Ueda, Chang, Murata and US 20150214625 A1 (hereinafter “Sawa”).
Claim 2: Schulte does not teach the antenna structure of claim 1, wherein a conductive pillar set is disposed on the plurality of microstrip antennas and penetrates the first substrate and the second substrate, so as to electrically connect the feed line layer and the microstrip antenna layer.
However Ueda teaches a feeding via (24, 25, e.g., see FIG. 2A) is disposed on the microstrip antenna (11) and penetrates the substrate (10), so as to electrically connect the feed line layer (13/L2) to the microstrip antenna layer (11/L4). Chang further teaches feeding vias (110, e.g., see FIG. 1B) is disposed on the microstrip antenna (104) and penetrates the first substrate (102) and the second substrate (108), so as to electrically connect the feed layer and the microstrip layer. Further, Sawa teaches a conductive pillar set (5a, 5b, 6, e.g., see FIGS. 1A-1B) is disposed on a microstrip antenna (4a) and penetrates a first substrate (1c) and a second substrate (1b), so as to electrically connect a feed line layer (3) and the microstrip antenna layer (of 4a).
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to form a feeding via is disposed on the microstrip antenna of Schulte and penetrates the first substrate and the second substrate, so as to electrically connect a feed line layer and the microstrip antenna layer as taught by Ueda and Chang in order to utilize an easy, direct feed through via feeding method providing superior resistance against noise and interference (as previously discussed with regard to the stripline arrangement). Further, before the effective filing date of the invention, it would have been obvious to a skilled artisan utilize a conductive pillar set for feeding the microstrip .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulte in view of Ueda, Chang, Murata, Sawa and US 20120146869 A1 (hereinafter “Holland”)
	Claim 3: Schulte does not teach the antenna structure of claim 2, wherein the conductive pillar set includes a first pillar and a second pillar, wherein a size of the first pillar is different from a size of the second pillar.
	However Holland further teaches wherein the conductive pillar set (3, 4, e.g., see FIG. 2, 18) includes a first pillar and a second pillar, wherein a size of the first pillar is different from a size of the second pillar (e.g., see Para. 79).
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to further vary the size of the first or second pillar of the conductive pillar set such that the size is different as taught by Holland in order to vary the impedance such as tuning and/or resonance of the antenna shifting the frequency range of the antenna and/or increasing or decreasing the bandwidth of the antenna.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/A.P/Examiner, Art Unit 2845                                                                                                                                                                                                        
/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845